UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  January 10, 2011

                                     No. 09-2983

                           WAYNE A. SMITH, Appellant

                                          v.

                     COMMISSIONER OF SOCIAL SECURITY
                          (D.N.J. No. 2-08-cv-02875)

Present: BARRY, CHAGARES and VANASKIE, Circuit Judges


      Motion by Appellee to request publication of the opinion.


                                                        Respectfully,
                                                        Clerk/ARL/awi
Opinion & Judgment filed 11/22/2010.

Mandate is to Issue on 01/13/2011.
_________________________________ORDER________________________________
The foregoing is GRANTED.

                                        By the Court,

                                        /s/Maryanne Trump Barry
                                        Circuit Judge
Dated: January 28, 2011